01-15-00401-CR

                            TO: THE CLERK OF THE FOR THE 1ST SUPREME JUDICIAL DISTRICT
                                 OF TEXAS
                                 (Criminal Appeal)

                                                                                FILED IN
                                                                         1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
Cause No:    12-DCR-061186                                               4/29/2015
                                              FROM THE 240TH JUDICIAL DISTRICT     12:33:32 PM
                                                                               COURT
                                              FORT BEND COUNTY, TEXAS CHRISTOPHER A. PRINE
                                                                                  Clerk
BRANDON JAY CARTER                            Judge Presiding:
VS                                            THOMAS R CULVER III
THE STATE OF TEXAS                            Court Reporter:
IN THE MATTER OF DAVID CHRISTOPHER
                                              LIZ WITTU
HESSE

Counsel for Appellant: DAVID
CHRISTOPHER HESSE                             Counsel for Appellee:
L.T. “BUTCH” BRADT                            JOHN F. HEALEY, JR., DISTRICT ATTORNEY
14015 SOUTHWEST FREEWAY, SUITE 4              JOHN J. HARRITY III, STATE’S APPEAL ATTORNEY
SUGAR LAND TEXAS 77478                        301 JACKSON STREET
                                              RICHMOND, TEXAS 77469
SBN: 02841600                                 STUTI TREHAN PATEL, PROSECUTOR
TELEPHONE: 281-201-0700                       301 JACKSON STREET
FAX: 281-201-1202                             RICHMOND, TEXAS 77469
                                              SBN: 00797215
                                              TELEPHONE: 281–341-4460

Date of Judgment:                             APRIL 15, 2015
Date Judgment & Sentence Signed by Judge:     DENIAL OF PRETRIAL WRIT OF HABEAS CORPUS
Disposition of Case:                          N/A
Jury Trial:                                   N/A
Appeals Consolidated Under this Cause:        N/A
Companion Cases:                              N/A
Amount of Appeal Bond:                        N/A
Notice of Appeal Filed on:                    APRIL 16, 2015
Motion for New Trial Filed on:                N/A
Appellant Confined:                           N/A
Date Sentence Imposed:                        N/A

Appellant Counsel was:                           RETAINED

Signed, on this the 17th day of April, 2015

                                                DISTRICT CLERK ANNIE REBECCA ELLIOTT
                                                Fort Bend County, Texas

                                                By:   Lisa Tucker
                                                      Deputy District Clerk Lisa Tucker
                                                      Telephone: (281) 341-4516

ELECTRONICALLY SUBMITTED TO THE COURT OF APPEALS FOR THE 1ST SUPREME JUDICIAL DISTRICT OF TEXAS, AT
HOUSTON, TEXAS ON THIS THE 17TH DAY OF APRIL, 2015.

ENCLOSURE(S): NOTICE OF APPEAL